DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 14 December 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a UE determining a beam quality for each panel of the UE and reporting beam information including the beam quality and corresponding panel and a gNB decoding beam information indicating beam quality and corresponding panel and encoding a beam indication based on the received beam information.
Group II, claim(s) 17-25, drawn to one or more non-transitory computer-readable storage media which when executed by a gNB cause the gNB to determine whether a UE panel is activated or deactivated and schedule a UE panel for uplink transmission based on the determination.

During a telephone conversation with Wesley Parker (Reg. #60,673) on 21 September 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 6 is objected to because of the following informality:
Claim 6 recites the limitation “a number of lots” in line 3. For clarification, it is recommended to change “a number of lots” in line 3 to “a number of slots”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,139,878 B2 (hereinafter referred to as “Wang”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application merely broaden the scope of claims 1-20 of Wang.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,026,233 B2 (hereinafter referred to as “Zhang”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application merely broaden the scope of claims 1-20 of Zhang.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,581,503 B2 (hereinafter referred to as “Chang”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application merely broaden the scope of claims 1-30 of Chang.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “update a panel for corresponding uplink transmission” in line 2. It is unclear whether “corresponding panel” in line 8 is claim 1 is being updated or a different panel. It is unclear whether “corresponding uplink transmission” in line 2 corresponds to “corresponding panel” in line 8 of claim 1, “beam information” in line 7 of claim 1, “receiving” in line 9 of claim 1, or something else. For examining purposes, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. WO 2017/067138 A1 (hereinafter referred to as “Chang”).
	As to claim 1, Chang teaches an apparatus for a user equipment (UE) (page 5; figure 1), comprising:
a radio frequency (RF) interface to receive one or more reference signal resources from a next generation NodeB (gNB) (page 5; figure 1); and
processor circuitry coupled with the RF interface, the processor circuitry (page 5; figure 1) to:
determine a beam quality for each of the one or more reference signal resources received at each panel of the UE (page 5-6; figure 1: determine receive beam quality for BRSs mapped to plurality of transmission beams received at each panel of the UE); and
report beam information to the gNB, the beam information to indicate the beam quality of each of the one or more reference signal resources and corresponding panel for receiving each of the one or more reference signal resources (pages 5-6; figure 1: generate and report BRS-RQ report indicating beam quality of each BRS and corresponding receiving antenna panel identifier).
	As to claim 7, Chang teaches the apparatus of claim 1, wherein the processor circuitry is further to decode a beam indication received from the gNB, the beam indication to indicate a reference signal resource of the one or more reference signal resources (page 4; figures 1 and 6).
	As to claim 12, Chang teaches an apparatus for a next generation NodeB (gNB) (pages 3-4; figure 1), comprising:
a radio frequency (RF) interface to transmit one or more reference signal resources to a user equipment (UE) (pages 3-4; figure 1); and
processor circuitry coupled with the RF interface, the processor circuitry (pages 3-4; figure 1) to:
decode beam information received from the UE, the beam information to indicate a beam quality of each of the one or more reference signal resources as received at a UE panel and the corresponding UE panel for receiving each of the one or more reference signal resources (pages 3-4 and 6; figure 1: receive BRS-RQ report indicating beam quality of each BRS and corresponding receiving antenna panel identifier); and
encode a beam indication based on the received beam information, the beam indication to indicate a reference signal resource of the one or more reference signal resources (page 4; figures 1 and 6: indicate panel and resources for transmissions between gNB and UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Enescu et al. US 2021/0119688 A1 (hereinafter referred to as “Enescu”) on the basis of US Provisional Application 62/653,824.
	As to claim 2, Chang teaches the apparatus of claim 1.
	Although Chang teaches “The apparatus of claim 1,” Chang does not explicitly disclose “the one or more…resources”.
	However, Enescu teaches the one or more reference signal resources are to include synchronization signal block (SSB) resources or channel state information reference signal (CSI-RS) resources (¶¶106, 108, and 146-147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang by including “the one or more…resources” as taught by Enescu because it provides Chang’s apparatus with the enhanced capability of utilizing specific reporting protocols according to the type of received beam resources (Enescu, ¶¶106, 108, and 146-147).
As to claim 3, Chang teaches the apparatus of claim 1.
	Although Chang teaches “The apparatus of claim 1,” Chang does not explicitly disclose “the beam…the panel”.
	However, Enescu teaches the beam information is to include one or more information elements (IEs), each of the IEs is to include an SSB resource index (SSBRI) or a CSI-RS resource index (CRI), an index of a panel for receiving the corresponding SSB resource or CSI-RS resource, and a beam quality of the SSB resource or CSI-RS resource as received at the panel (¶¶106, 108, and 146-147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang by including “the beam…the panel” as taught by Enescu because it provides Chang’s apparatus with the enhanced capability of utilizing specific reporting protocols according to the type of received beam resources (Enescu, ¶¶106, 108, and 146-147).
As to claim 4, Chang in view of Enescu teaches the apparatus of claim 3.
	Enescu further teaches the index of the panel is based on a bitmap or indicated by a higher layer signaling (¶¶108 and 116; figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang in view of Enescu by including “the index of the panel is based on a bitmap or indicated by a higher layer signaling” as further taught by Enescu for the same rationale as set forth in claim 3 (Enescu, ¶¶106, 108, and 146-147).
As to claim 5, Chang teaches the apparatus of claim 1.
	Although Chang teaches “The apparatus of claim 1,” Chang does not explicitly disclose “the processor…(L1-RSRQ)”.
	However, Enescu teaches the processor circuitry is to determine the beam quality for each of the one or more reference signal resources received at each panel of the UE based on a Layer 1 Reference Signal Receiving Received Power (L1-RSRP), a Layer 1 Signal to Interference plus Noise Ratio (L1-SINR), or a Layer 1 Reference Signal Received Quality (L1-RSRQ) (¶¶106, 108, and 146-147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang by including “the processor…(L1-RSRQ)” as taught by Enescu because it provides Chang’s apparatus with the enhanced capability of utilizing specific reporting protocols according to the type of received beam resources (Enescu, ¶¶106, 108, and 146-147).
As to claim 6, Chang teaches the apparatus of claim 1.
	Although Chang teaches “The apparatus of claim 1,” Chang does not explicitly disclose “the processor…or predefined”.
	However, Enescu teaches the processor circuitry is further to update a panel for corresponding uplink transmission based on the beam information after a number of lots from the reporting, wherein the number of the slots is configured by a higher layer signaling or predefined (¶¶93-100; figures 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang by including “the processor…or predefined” as taught by Enescu because it provides Chang’s apparatus with the enhanced capability of updating a beam based on measurements dynamically according to predefined or signaled slot number thresholds (Enescu, ¶¶93-100; figures 4-6).
As to claim 8, Chang teaches the apparatus of claim 7.
	Although Chang teaches “The apparatus of claim 7,” Chang does not explicitly disclose “the beam…(CRI)”.
	However, Enescu teaches the beam indication is to include an SSB resource index (SSBRI) or a CSI-RS resource index (CRI) (¶¶106, 108, and 146-147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang by including “the beam…(CRI)” as taught by Enescu because it provides Chang’s apparatus with the enhanced capability of utilizing specific reporting protocols according to the type of received beam resources (Enescu, ¶¶106, 108, and 146-147).
As to claim 13, claim 13 is rejected the same way as claim 2.
As to claim 14, claim 14 is rejected the same way as claim 3.
As to claim 15, claim 15 is rejected the same way as claim 8.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Liu et al. US 2018/0227094 A1 (hereinafter referred to as “Liu”).
As to claim 9, Chang teaches the apparatus of claim 7.
	Although Chang teaches “The apparatus of claim 7,” Chang does not explicitly disclose “the processor…beam information”.
	However, Liu teaches the processor circuitry is further to apply a panel for uplink transmission, wherein the panel corresponds to the indicated reference signal resource as indicated in the reported beam information (¶¶30, 38, and 81; figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang by including “the processor…beam information” as taught by Liu because it provides Chang’s apparatus with the enhanced capability of receiving uplink tx information based on sent report (Liu, ¶¶30, 38, and 81; figure 11).

Claim(s) 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Liou et al. US 2019/0230545 A1 (hereinafter referred to as “Liou”) on the basis of US Provisional Application 62/619,320.
As to claim 10, Chang teaches the apparatus of claim 7.
	Although Chang teaches “The apparatus of claim 7,” Chang does not explicitly disclose “the beam…UE panel”.
	However, Liou teaches the beam indication is in a format of a downlink reference signal including a PUCCH-SpatialRelationlnfo information element (IE), the PUCCH-SpatialRelationlnfo IE is to indicate an SSB resource index (SSBRI) or a CSI-RS resource index (CRI), and an index of UE panel (¶¶162-174, 354-360, 413-416, and 437-444).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chang by including “the beam…UE panel” as taught by Liou because it provides Chang’s apparatus with the enhanced capability of reporting beam information and receiving beam indication according to a specific format (Liou, ¶¶162-174, 354-360, 413-416, and 437-444).
As to claim 11, Chang in view of Liou teaches the apparatus of claim 10. Chang further teaches the processor circuitry is to apply a panel for uplink transmission, based on the index of UE panel (page 4; figures 1 and 6).
As to claim 16, claim 16 is rejected the same way as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469